   Case: 1:19-cv-06521 Document #: 26 Filed: 11/19/20 Page 1 of 5 PageID #:1955




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KATHLEEN M. C.,                              )
                                             )       No. 19 C 6521
       Plaintiff,                            )
                                             )       Magistrate Judge M. David Weisman
       v.                                    )
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )

                         MEMORANDUM OPINION AND ORDER

       Kathleen M. C. appeals the Commissioner’s decision denying her application for Social

Security benefits. For the reasons set forth below, the Court affirms the Commissioner’s decision.



                                          Background

       On May 21, 2015, plaintiff filed an application for benefits alleging a disability onset date

of July 28, 2010. (R. 313.) Her application was denied initially, on reconsideration, and after a

hearing. (R. 137, 154, 158-68.) Subsequently, the Appeals Council remanded the case for

additional proceedings. (R. 176-77.)

       After a second hearing, an administrative law judge (“ALJ”) again denied plaintiff’s

application. (R. 13-25, 83-123.) The Appeals Council declined review (R. 6-8), leaving the ALJ’s

decisions as the final decisions of the Commissioner reviewable by this Court pursuant to 42

U.S.C. § 405(g). See Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).
    Case: 1:19-cv-06521 Document #: 26 Filed: 11/19/20 Page 2 of 5 PageID #:1956




                                            Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002) (citation omitted).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§ 404.1520(a). The Commissioner must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which she claims disability; (2) the claimant has

a severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity to perform her past

relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001). The

claimant bears the burden of proof at steps one through four. 20 C.F.R. § 404.1560(c)(2);

Zurawski, 245 F.3d at 886. If that burden is met, at step five, the burden shifts to the Commissioner

to establish that the claimant is capable of performing work existing in significant numbers in the

national economy. 20 C.F.R. § 404.1560(c)(2).




                                                 2
    Case: 1:19-cv-06521 Document #: 26 Filed: 11/19/20 Page 3 of 5 PageID #:1957




       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

between the amended alleged onset date of April 18, 2014 through December 31, 2016, her date

last insured (“DLI”). (R. 15.) At step two, the ALJ determined that, through her DLI, plaintiff

had the severe impairments of “recurrent sinus infections and contact dermatitis with sensitivity to

pulmonary irritants.” (R. 16.) At step three, the ALJ found that, through her DLI, plaintiff did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments. (R. 17-18.) At step four, the ALJ found that plaintiff has the RFC

to perform her past relevant work as an administrative assistant, and thus she was not disabled.

(R. 18-24.)

       Plaintiff, who appeared unrepresented at the second hearing, contends that the ALJ violated

his duty to develop the record. Nelms v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009) (stating that

“ALJ in a Social Security hearing has a duty to develop a full and fair record”). However, “th[e]

court generally upholds the reasoned judgment of the Commissioner on how much evidence to

gather, even when the claimant lacks representation.” Id. Accordingly, a court will find that the

Commissioner failed to develop the record only if there is a prejudicial omission from it. Id.

“‘Mere conjecture or speculation that additional evidence might have been obtained in the case is

insufficient to warrant a remand.’” Id. (quoting Binion v. Shalala, 13 F.3d 243, 246 (7th Cir.

1994)). “Instead a claimant must set forth specific, relevant facts—such as medical evidence—

that the ALJ did not consider.” Id.

       The prejudicial omission here, plaintiff says, is the ALJ’s failure to obtain opinions from

plaintiff’s treating physicians or to call a medical expert to testify at the hearing. (ECF 12 at 10.)

Plaintiff does not, however, explain what opinions her physicians would have offered or what

testimony an expert would have given, the absence of which prejudiced her. Without such a



                                                  3
    Case: 1:19-cv-06521 Document #: 26 Filed: 11/19/20 Page 4 of 5 PageID #:1958




showing, there is no basis for the Court to conclude that the ALJ failed to develop the record

adequately.

        Plaintiff takes issue with the RFC, which, in relevant part, provides that, prior to her DLI,

plaintiff:

        [W]ould have needed to work in relatively clean environments, although she did
        not require a “clean room” environment. She could have no contact with chemicals
        such as cleaning supplies and caustic solvents, and should have no more than
        minimal exposure to pulmonary irritants such as fumes, odors, dusts, gases, and
        poor ventilation. She could not be required to work in close proximity to co-
        workers who are wearing fragrant personal care products. . . . In addition, she
        [would have been] . . . precluded from work involving direct public service, in
        person or over the phone, although [she] could [have] tolerate[d] brief and
        superficial interaction with the public, which was incidental to her primary job
        duties.

(R. 18.) Plaintiff says the RFC is faulty because it “ignore[s] the statement by Dr. Richmond that

Plaintiff endures depression and anxiety as a result of her unexplained symptoms, and . . . the

statement made by the consultative psychological examiner . . . regarding manifestations of her

obsessive compulsive disorder.” (ECF 12 at 11.) Dr. Richmond said that plaintiff has “situational

depression/anxiety due to ill-defined disease process.” (R. 1553.) But the doctor did not ascribe

any functional limitations to these conditions. (R. 1153-54.) Similarly, the consultative examiner

noted that plaintiff needed to have “things . . . in good order” and rearranged items on the

examiner’s desk, but she also said plaintiff reported that “[her OCD] and . . . depressive symptoms

were well-managed by her medications.” (R. 1134.) Because there is no medical evidence that

plaintiff’s psychological impairments imposed limitations on her ability to perform work activities,

the RFC’s failure to include any such limitations is not error.

        Plaintiff also says the RFC improperly should require her to work in a “clean room,” the

only environment, she says, that would shield her from all of the substances to which she is

sensitive. However, no doctor opined that plaintiff can only work in a “clean room,” and the RFC

                                                  4
    Case: 1:19-cv-06521 Document #: 26 Filed: 11/19/20 Page 5 of 5 PageID #:1959




limits plaintiff from working around the substances Dr. Richmond said plaintiff should avoid. (See

R. 18, 1553.) 1 Accordingly, there is no error in the RFC.

         The Court also finds no error in the ALJ’s symptom evaluation. The ALJ did not fully

credit plaintiff’s symptom allegations because her daily activities belied them, she had complained

about chemical sensitivities for more than seven years before her alleged amended disability onset

date, she did not appear at any of the hearings wearing protective gear, and her symptoms resolved

upon taking medication. (R. 20.) Because the symptom evaluation is supported by record evidence

and is not patently wrong, the Court has no reason to disturb it. See Curvin v. Colvin, 778 F.3d

645, 651 (7th Cir. 2015) (“So long as an ALJ gives specific reasons supported by the record, we

will not overturn his credibility determination unless it is patently wrong.”).



                                                   Conclusion

         For the reasons stated above, the Court affirms the ALJ’s decision, grants the

Commissioner’s motion for summary judgment [20], and terminates this case.

SO ORDERED.                                           ENTERED: November 19, 2020




                                                      M. David Weisman
                                                      United States Magistrate Judge




1
 Another physician, Dr. Blaszak, opined that plaintiff should not be exposed to a host of other things, see R. 1810-
12, but the ALJ rejected this opinion. (See R. at 21.)

                                                          5
